DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and sub-Species AA, which claims 16-27 and 29-32 encompass, in the reply filed on 5/26/2021 is acknowledged.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16-25, 29-30, and 32 of this application are patentably indistinct from claims 16-32 of Application No. 16/278,983. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct 
Regarding claim 16, co-pending application recites all of the limitations, word for word, with co-pending claim 16, except that co-pending application claim 1 additionally recites “wherein the modulation unit is adapted to adjust the at least one combined beam property via adjusting at least one parameter of the modulation unit.” 
Regarding claim 17-25, 29-30, and 32, co-pending application recites all of the limitations with co-pending claims 16-32. They are also patentably indistinct from each other.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 1 and Fig. 2 are missing reference number 2 for the 3D object and reference number 9 for the build plane.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the 
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
The limitation “combined beam property” recited in claims 16-24 and 32 is interpreted by the examiner to mean –any arbitrary parameter of the combined energy beam where the adjustment/control of parameter can occur to the combined beam or the individual beams prior to combining--.
The limitation “two sub-parts of the combined energy beam” recited in claim 27 is interpreted by the examiner to mean –at least two energy beams part of the combined energy beam—based on par. 25-27 in the specification.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Modulation unit in claim 16-18, 25, and 27-32. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par. 11 “modulation unit being built as or comprising at least one diffractive optical element”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16-27, 29-30, and 32 is/are rejected under 35 U.S.C. 102 as being anticipated over Sukhman et al. (US 9346122). 
Regarding claim 16, Sukhman discloses an apparatus (laser processing system 10) for additively manufacturing three-dimensional objects comprising (Sukhman discloses all the limitation of the apparatus and is capable of performing additive manufacturing): an irradiation device (laser source 114, Fig. 2) adapted to generate at least two coherently stimulated energy beams (laser source 114 can generate multiple laser beam, Fig. 2); and 
a modulation unit (where the beam modification optics 120, recomposition optics 118, and focusing optics 122 can be considered as the modulation unit, Fig. 2, where all those optics listed has a role in modulating the energy beam, additionally, based on the 112(f) interpretation of modulation unit comprising at least one diffractive optical element, the beam modification optics 120 has diffractive lens 140a which expands the laser beam, Fig. 5, Col 9 lines 32-34) 
wherein the modulation unit is further configured to adjust at last one combined beam property of the combined energy beam (beam modification optics 120 can adjust the focal length and spot size of the second laser beam which will ultimately affect the focal length and spot size of the second composite laser C2, Col 9 lines 23-24).  
Regarding claim 17, Sukhman discloses the apparatus of claim 16, wherein the modulation unit is adapted to adjust the at least one combined beam property via adjusting at least one parameter of the modulation unit (beam modification optics 120 can adjust the focal length and spot size of the second laser beam which will ultimately affect the focal length and spot size of the second composite laser C2, Col 9 lines 23-24; where the beam modification optics 120 is part of the modulation unit).  
Regarding claim 18, Sukhman discloses the apparatus of claim 16, wherein the modulation unit is adapted to adjust the at least one combined beam property over a defined length of a beam path of the combined energy beam (focal length and spot size of the second laser beams which will ultimately influence the focal length and spot size of the second composite laser C2, Col 9 lines 23-24, where the broadest reasonable interpretation of “over a defined length” can be any property that affects the beam along its length, e.g. spot size, position, beam path, focus, focal length, phase, power intensity).  
Regarding claim 19, Sukhman discloses the apparatus of claim 16, wherein the at least one combined beam property comprises an intensity of the combined energy beam (focal length and spot size of the second laser beams which will ultimately influence the focal length and spot 
Regarding claim 20, Sukhman discloses the apparatus of claim 16, wherein the at least one combined beam property comprises an intensity distribution of the combined energy beam (two or more laser beams can have different beam diameters or operating power, Col 3 lines 10-12, where intensity distribution can be power distribution, where one of ordinary skill in the art would know that beams with different diameters and operating power can change the intensity distribution).    
Regarding claim 21, Sukhman discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a geometrical parameter of the combined energy beam (focal length and spot size of the second laser beams which will ultimately influence the focal length and spot size of the second composite laser C2, Col 9 lines 23-24).    
Regarding claim 22, Sukhman discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a position of the combined energy beam (positioning optics can be used to dynamically adjust the optical path of the composite/individual beams, Col 3 lines 47-50).    
Regarding claim 23, Sukhman discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a focal position of the combined energy beam (focal length and spot size of the second laser beams which will ultimately influence the focal length and spot size of the second composite laser C2, Col 9 lines 23-24).    
Regarding claim 24, Sukhman discloses the apparatus of claim 16, wherein the at least one combined beam property comprises a polarization parameter of the combined energy beam (laser beams can have different wavelengths or states of polarization, Col 3 lines 8-10).
Regarding claim 25, Sukhman discloses the apparatus of claim 16, wherein the modulation unit comprises at least one controllable diffractive optical element (beam modification optics 120 has first lens 140a that expands the laser beam and can be controlled to move away from second lens 140b, Fig. 5, Col 9 lines 35-38). 
Regarding claim 26, Sukhman discloses the apparatus of claim 16, further comprising a beam guiding unit adapted to guide the combined energy beam to a build plane (positioning optics 226 that guide the laser beam over the material, Fig. 3, Col 7 lines 11-20).  
Regarding claim 27, Sukhman discloses the apparatus of claim 16, wherein the modulation unit generates at least two sub-parts of the combined energy beam that are at least partially incident on different regions of a build plane (two different laser beams can have different beam diameter, which means they are incident on different regions of the build plane, Col 3 lines 10-11, where the broadest reasonable interpretation of “two sub-parts of the combined energy beam” can mean any part of the combined beam that is two parts, e.g. two beams that the combined beam is composed of or different lengths along the combined beam).
Regarding claim 29, Sukhman discloses the apparatus of claim 16, wherein the modulation unit is adapted to control a focal position of the combined energy beam independent of a position of a focusing optical element (focal length or spot size can be independently adjusted, Col 9 lines 23-24, where it is understood by the examiner that the focal length is maintained, Fig. 5A, and the beam modification optics 120  are adjusted so that the composite beam C2 focuses on a common focal plane which will reduce the spot size, Fig. 5B).   
Regarding claim 30, Sukhman discloses the apparatus of claim 16, wherein the modulation unit is adapted to adjust a geometry of at least one spot dependent on at least one part of a pattern that is to be irradiated (focal length and spot size of the second laser beams 
Regarding claim 32, Sukhman discloses a method for operating an apparatus for additively manufacturing three-dimensional objects, 
the method comprising: generating at least two coherently stimulated energy beams via an irradiation device (laser source 114 can generate multiple laser beam, Fig. 2); combining the at least two coherently stimulated energy beams into a combined energy beam via a modulation device (where the beam modification optics 120, recomposition optics 118, and focusing optics 122 can be considered as the modulation unit, Fig. 2, where all those optics listed has a role in modulating the energy beam and the recomposition optics 118 combine the laser beams into a second composite beam, abstract); and, adjusting at last one combined beam property of the combined energy beam via the modulation device (where the beam modification optics 120, recomposition optics 118, and focusing optics 122 can be considered as the modulation unit, Fig. 2, where all those optics listed has a role in modulating the energy beam).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukhman et al. in view of Buller (US 20170341183). 
Regarding claim 31, Sukhman discloses the apparatus of claim 16, wherein the modulation unit is adapted to combine at least two energy beams comprising wavelengths between 200 nm and 1100 nm (where one of ordinary skill in the art would know that laser irradiating for additive manufacturing would know that the wavelengths can range between 200 nm and 1100 nm, e.g. Buller discloses a 3D printer with two lasers and that lasers can have a wavelength of at least 500 nm and at most 1010 nm, par. 164).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/SIMPSON A CHEN/               Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/               Supervisory Patent Examiner, Art Unit 3761